Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Formal Matters
Claims 1-24 are pending and under examination.


Priority
The instant application filed on 9/22/2021 is a continuation of 17/211,274, which is a continuation of 17/066072 filed on 10/8/2020, which is a continuation of 16/795044 filed on 2/19/2020, which is a continuation of 16/459947 filed on 7/2/2019, which is a continuation of 16/213,083 filed on 12/7/2018, which is a continuation of 15/588,304 filed on 5/5/2017, which is a continuation of 13/829,984 filed on 3/14/2013.  

Information Disclosure Statement
	The examiner has considered the information disclosure statement filed on 12/16/2021.  

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 17/545,584 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, and 12 of U.S. Patent No. 9675587. Although the claims at issue are not identical, they are not patentably distinct from each other because each formulation provides for compositions with the same pharmaceutical active agent and other ingredients.  The instant claim is limited by being a tablet, a common pharmaceutical form in the art.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 14, and 15 of U.S. Patent No. 10188632. Although the claims at issue are not identical, they are not patentably distinct from each other because each formulation . 

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/932,470 in view of Jobdevairakkam US PGPub 2009/0263476.  Both claims provide for formulations of the same pharmaceutical agent and ingredients except for magnesium stearate.  However, claims of ‘470 provide for a lubricant.  
Jobdevairakkam provides for magnesium stearate as a lubricant for pharmaceutical formulations (see teachings above in rejections under USC 103).  
Thus, there is a reasonable expectation of success of one of ordinary skill in the art including magnesium stearate as the lubricant in making a pharmaceutical formulation.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 11,090,291.  Both claims provide for formulations of the same pharmaceutical agent and ingredients in instantly claimed ranges, however, US ‘291 also provides that the tablet is abuse-deterrent and monophasic.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11007179. Although the claims at issue are not identical, they are not patentably distinct from each other because each formulation provides for compositions with the same pharmaceutical active agent and other ingredients (silicified . 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11160792. Although the claims at issue are not identical, they are not patentably distinct from each other because each formulation provides for compositions with the same pharmaceutical active agent and other ingredients (silicified microcrystalline cellulose, mannitol, crospovidone, magnesium stearate and colloidal silicon dioxide).  Both claim sets provide for tablets. 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/507,091 (issue fee paid).  Both claims provide for formulations of the same pharmaceutical agent including magnesium stearate.
Thus, there is a reasonable expectation of success of one of ordinary skill in the art including magnesium stearate as the lubricant in making a pharmaceutical formulation.  

Advisory Notice
	The claims are free of the prior art as the prior art does not teach or motivate the instant claims.  The closest prior art of Breslin 20100324051 teaches the pharmaceutical active of the claims, but does not teach or motivate a tablet with the pharmaceutical agent and other ingredients in amounts/concentrations as claimed.  
	If applicant overcomes the statutory double patenting rejection above by amendment of the instant or copending claims, and files needed terminal disclaimers and/or is able to argue any 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARK V STEVENS/Primary Examiner, Art Unit 1613